Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidences supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his employment as a driver for a warehouse due to disqualifying misconduct when he refused to work mandatory overtime. The employer testified that claimant was aware at the time he was hired that overtime, including Saturday, was a condition of *863employment. Inasmuch as claimant refused, the employer’s reasonable overtime work assignment and he was aware that it could lead to his termination, we find no reason to disturb the Board’s decision (see Matter of Legault [Commissioner of Labor], 286 AD2d 795 [2001]; Matter of Velez [Sweeney], 243 AD2d 939 [1997], lv denied 91 NY2d 805 [1998]; Matter of Lander [Sweeney], 242 AD2d 821 [1997]). To the extent that claimant’s testimony differed from that presented by the employer with regard to the agreed-upon overtime, this created a credibility issue for the Board to resolve (see Matter of Mack [Commissioner of Labor], 257 AD2d 828 [1999]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.